Citation Nr: 0914620	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  03-18 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent 
for post-operative residuals of a right shoulder injury with 
degenerative changes from December 1, 2001 to July 23, 2003.

2. Entitlement to a disability rating in excess of 30 percent 
for post-operative residuals of a right shoulder injury with 
degenerative changes from September 1, 2003 to July 20, 2007.

3. Entitlement to a disability rating in excess of 30 percent 
for post-operative residuals of a right shoulder injury with 
degenerative changes from November 1, 2007 to March 24, 2008.

4. Entitlement to a disability rating in excess of 30 percent 
for post-operative residuals of a right shoulder injury with 
degenerative changes from July 1, 2008 onward.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to April 
1994 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which assigned a 
temporary total rating evaluation for a period of post-
surgical convalescence from July 9, 2001 to September 30, 
2001 and reassigned a 20 percent rating evaluation, effective 
October 1, 2001.  An August 2002 rating decision extended the 
temporary total evaluation to December 1, 2001.  Thereafter, 
December 2003, August 2007, and May 2008 rating decisions 
assigned temporary total evaluations for the periods from 
July 24, 2003 to September 1, 2003, July 20, 2007 to November 
1, 2007, and March 24, 2008 to July 1, 2008, respectively.  A 
June 2004 rating decision assigned a 30 percent evaluation to 
the periods between surgical convalescence, effective 
December 1, 2001, and the 30 percent remained in effect for 
all non-convalescent periods throughout the appeal.  However, 
as the 30 percent rating is less than the maximum benefit 
available, the appeal is still pending.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 
In March 2004, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A transcript of the 
hearing is associated with the claims folder.
In October 2006 and April 2008, the Board remanded the case 
to the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

Although cognizant of the further delay that will result, the 
Board finds no recourse but to once again remand the claim.  
Specifically, a remand is required to allow for full 
compliance with the Board's April 2008 Remand orders.  In 
that remand, the RO/AMC was instructed to afford the Veteran 
a letter in compliance with the holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The letter was to (i) advise 
the Veteran that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of his service-connected disability and 
the effect that worsening has on his employment and daily 
life, and (ii) apprise the Veteran of the content of the 
diagnostic code(s) under which he is rated (Diagnostic Codes 
5010 and 5201) or may potentially be rated (Diagnostic Codes 
5200, 5202, 5203).  A letter was issued in May 2008, which 
met the first two criteria, but was incomplete with respect 
to the third in that the only diagnostic code defined was 
Diagnostic Code 5201.  The United States Court of Appeals for 
Veterans Claims (Court) has held "that a remand by this 
Court or the Board confers on the Veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Consequently, another remand is required so that notice in 
accordance with the Board's April 2008 remand orders may be 
issued.

Accordingly, the case is REMANDED for the following action:

1.	Issue a VCAA notice letter to the 
Veteran in compliance with the holding 
of Vazquez-Flores and that specifically 
includes the rating criteria under 
Diagnostic Codes 5010, 5200, 5202, and 
5203.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
October 2008 supplemental statement of 
the case.  The Veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




